Citation Nr: 1421229	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss (BHL).

2.  Entitlement to an initial rating higher than 20 percent (and thus excluding the period from July 9, 2007, to August 31, 2007, during which the maximum 100 percent rating was in effect) for lumbar spine degenerative joint disease (DJD) and disc disease.

3.  Entitlement to an initial rating higher than 20 percent for cervical spine DJD.

4.  Entitlement to an initial rating higher than 10 percent for left hip arthritis.

5.  Entitlement to an initial rating higher than 10 percent for right knee arthritis.

6.  Entitlement to an initial rating higher than 10 percent for left knee arthritis.

7.  Entitlement to an initial rating higher than10 percent for right lower extremity radiculopathy.


8.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

9.  Entitlement to a rating higher than 10 percent for tinnitus.

10.  Entitlement to an effective date earlier than February 5, 2004, for the grant of service connection for BHL.

11.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for lumbar spine DJD and disc disease.

12.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for cervical spine DJD.

13.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for left hip arthritis.

14.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for right knee arthritis.

15.  Entitlement to an effective date earlier than August 5, 2004, for the grant of service connection for left knee arthritis.

16.  Entitlement to an effective date earlier than October 26, 2012, for the grant of service connection for right lower extremity radiculopathy.

17.  Entitlement to an effective date earlier than October 26, 2012, for the grant of service connection for left lower extremity radiculopathy.

18.  Entitlement to an effective date earlier than October 26, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal primarily from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a July 2004 rating decision, this RO found that new and material evidence had not been received sufficient to reopen a claim for service connection for BHL.  Service connection for a right leg condition and for a left leg condition was denied.  In a November 2004 rating decision, the RO denied service connection for tinnitus, a back problem, a neck problem, left hip problems, a right knee condition, and a left knee condition.  

In June 2007, the Board reopened service connection for bilateral hearing loss based on the receipt of new and material evidence.  Service connection for disabilities of the lower back, neck, left hip, right knee, and left knee were denied.  Service connection for BHL and tinnitus were remanded for additional development.  Following this development, the Appeals Management Center (AMC) granted service connection for BHL and tinnitus in a November 2007 rating decision.  Initial ratings of noncompensable and 10 percent were assigned effective February 5, 2004, and August 5, 2004, respectively.

In December 2008, the Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand (JMR) with respect to the Board's decision.  It was vacated insofar as service connection was denied for disabilities of the lower back, neck, left hip, right knee, and left knee.  Further, service connection for each of these disabilities was remanded back to the Board for readjudication consistent with the JMR.  The Board accordingly remanded the aforementioned for additional development in June 2009.  An initial compensable rating for bilateral hearing loss also was remanded for additional development therein.  

In a March 2010 rating decision, the RO in Nashville, Tennessee, denied a TDIU.  This RO granted service connection for lumbar spine DJD and disc disease, cervical spine DJD, left hip arthritis, right knee arthritis, and left knee arthritis in an October 2010 (notice was sent in November 2010) rating decision.  An initial rating of 20 percent effective August 5, 2004, through July 8, 2007, 100 percent from July 9, 2007, to August 31, 2007, and 20 percent beginning September 1, 2007, was assigned for the lumbar spine DJD and disc disease.  Initial ratings of 20 percent for cervical spine DJD, and 10 percent for left hip arthritis, right knee arthritis, and left knee arthritis also were assigned effective August 5, 2004.  In a March 2011 rating decision, this RO denied a rating higher than 10 percent for tinnitus.

A November 2012 rating decision (with notice was sent in January 2013) of the Winston-Salem RO granted service connection for right and for left lower extremity radiculopathy.  Initial ratings of 10 percent were assigned effective October 26, 2012.  A TDIU also was assigned as of then.  At this time, review of the Veteran's electronic claims files (there no longer is a paper claims file) shows that adjudication cannot proceed for any of the aforementioned issues because additional development is required.  Higher initial ratings for right and left lower extremity radiculopathy as well as earlier effective dates for the grant of service connection for lumbar spine DJD and disc disease, cervical spine DJD, arthritis of the left hip and knees, right and left lower extremity radiculopathy, and a TDIU further have been added as issues for the limited purpose of accomplishing required additional development.  This matter accordingly is REMANDED in its entirety herein.

REMAND

Although the further delay entailed by a remand at this juncture is regrettable, adjudication of this matter now would be premature.  Additional development is required prior to adjudication by the Board with respect to the issues originally comprising this matter to ensure that the Veteran is afforded every possible consideration.  These issues include higher initial ratings for BHL, lumbar spine DJD and disc disease, cervical spine DJD, left hip arthritis, right knee arthritis, and left knee arthritis as well as a higher rating for tinnitus and an earlier effective date for the grant of service connection for BHL.

It is vital that the attorney or organization representing a Veteran be kept informed of the status of that Veteran's appeal.  This furthers the goal of effective representation.  Copies of all documents thus generally are sent to the representative as well as the Veteran.  That this is more imperative the more important the document is acknowledged.  As such, documents necessary to the appeals process must be sent to the Veteran and that Veteran's representative.  Each statement of the case (SOC) issued indeed must be sent to the representative and the Veteran.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 19.30(a) (2013).  The same is true for each supplemental statement of the case (SSOC) issued (if there are any issued).  38 C.F.R. § 19.31(b) (2013).

Here, review of the electronic claims files appears to show that the attorney representing the Veteran changed his business address at some point between July and September 2011.  He notified VA of this change in multiple statements thereafter.  Yet it appears that this change was not recorded accurately throughout VA.  While the Office of General Counsel's online list of accredited attorneys has the correct address for the Veteran's attorney, the Veterans Appeals Control and Locator System (VACOLS) has a slightly incorrect address (everything was correct except the last two digits of the four digit number identifying the specific building on the street) which last was updated in May 2013.

The attorney was carbon copied on all documents, to include important ones such as a December 2012 SOC and SSOC, also sent to the Veteran.  No mail was returned as undeliverable to him or the attorney.  It appears that he received this mail.  He indeed responded to the SOC by submitting his substantive appeal on VA Form 9 later in December 2012.  With respect to the Veteran's attorney, however, it is unclear whether or not the SOC, SSOC, and any other documents were received.  The address used to mail him these documents was not identified.  Yet there is reason to believe they were not received.  A July 2013 letter is the more recent communication from the Veteran's attorney.  It demonstrates a lack of awareness of the SOC, the SSOC, and the Veteran's 9.  The attorney further somewhat strangely has not yet made any argument regarding this matter.

The address of the Veteran's attorney in VACOLS, in sum, shall be updated to be accurate.  Any other VA databases which might contain the incorrect address shall be checked and updated as necessary.  Out of an abundance of caution, copies of all documents dated since the change of address further shall be sent to this attorney at his current accurate address.  Any additional development required prior to adjudication then shall be undertaken.  VA indeed has a duty to assist the Veteran in substantiating the benefits he seeks.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty includes obtaining any outstanding VA treatment records and identified private treatment records or employment records as well as providing supplemental VA medical examinations if necessary.  Next, readjudication shall be completed.  The requisite time period finally shall be given to the Veteran and his attorney for response prior to processing for return to the Board.

A notice of disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with a determination and a desire to contest the result.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2013); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2013).  Upon the filing of a timely NOD, a SOC shall be prepared.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. § 19.29 (2013).  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the October 2010 rating decision, VA issued a letter of recognition of a timely NOD in February 2011.  The Veteran's attorney indeed submitted a letter earlier that month which specifically disagreed with the initial ratings for service-connected lumbar spine DJD and disc disease, cervical spine DJD, left hip arthritis, right knee arthritis, and left knee arthritis.  The attorney also specifically disagreed with the effective dates assigned for the grant of service connection for the same.  The December 2012 SOC this attorney may be unaware of addressed higher initial ratings.  However, the earlier effective dates were not addressed.  No other SOC has been issued in this regard.  It is required that this be done.

With respect to the November 2012 rating decision, VA issued a letter of recognition of a timely NOD in May 2013.  The Veteran's attorney indeed submitted a letter the previous month which specifically disagreed with the initial ratings for service-connected right lower extremity radiculopathy and left lower extremity radiculopathy.  The attorney also specifically disagreed with the effective dates assigned for the grant of service connection for the same as well as for the grant of a TDIU.  No SOC addressing any of the aforementioned has been issued.  It is required that this be done.

Accordingly, a REMAND is directed for the following:

1.  Update VACOLS to reflect the correct address of the Veteran's attorney.  Check any other VA databases where this address may be incorrect and update them as necessary.

2.  Then ensure compliance with the duty to assist.  This shall include following established procedure to obtain any outstanding VA treatment records and any outstanding private treatment records or employment records identified by the Veteran or his attorney.  It also shall include, if any only if deemed necessary, arranging for the Veteran to undergo supplemental VA medical examinations.  Place any records received or examination reports generated in the electronic claims files.  Also document the electronic claims file as appropriate otherwise.

3.  After completion of the above, readjudicate the Veteran's entitlement to higher initial ratings for BHL, lumbar spine DJD and disc disease, cervical spine DJD, left hip arthritis, right knee arthritis, and left knee arthritis as well as a higher rating for tinnitus and an earlier effective date for the grant of service connection for BHL.  Furnish him and his attorney with a rating decision if any determination made is partially or wholly favorable.  If any determination is partially or wholly unfavorable, furnish them with a SSOC and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision and/or SSOC in the electronic claims file.

4.  Also after completion of paragraphs 1 and 2, issue an SOC regarding the Veteran's claims of entitlement to higher initial ratings for right lower extremity radiculopathy and left lower extremity radiculopathy as well as earlier effective dates for the grant of service connection for lumbar spine DJD and disc disease, cervical spine DJD, left hip arthritis, right knee arthritis, left knee arthritis, right lower extremity radiculopathy, left lower extremity radiculopathy, and a TDIU.  Furnish him and his attorney with a copy along with a notice of how to continue the appeals process.  Place a copy of the SOC and the notice in the electronic claims file.  These issues should only be returned to the Board if a timely appeal of them is perfected by the Veteran.  

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit(s) sought. 38 C.F.R. § 3.655 (2013).  He is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

